Citation Nr: 0711468	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  05-22 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an effective date earlier than December 30, 
2002, for the grant of service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran had active duty service in the Navy from July 
1946 to January 1956, and in the Air Force from February 1956 
to October 1966.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Wilmington, 
Delaware, which granted service connection for asbestosis and 
assigned an initial 100 percent disability rating 
retroactively effective from December 30, 2002.  The veteran 
appealed for an earlier effective date for the grant of 
service connection.

In November 2005, to support his claim, the veteran testified 
at a videoconference hearing before the undersigned Veterans 
Law Judge (VLJ) of the Board.  


FINDINGS OF FACT

1.	The veteran's original claim for various respiratory 
disorders, inclusive of a respiratory infection, asthma, 
bronchitis, and pulmonary fibrosis (with emphysema), was 
received at the RO on September 14, 1993.

2.	The RO denied those initial claims in an August 1994 
rating decision.  The veteran was appropriately notified of 
that decision, and he did not appeal it.

3.	In a more recent October 2003 decision, the RO granted the 
veteran's petition to reopen his claim for service connection 
for a respiratory disorder (inclusive of chronic obstructive 
pulmonary disease (COPD) with emphysema, and asbestosis), and 
proceeded to grant service connection for the asbestosis with 
an initial 100 percent rating retroactively effective from 
December 30, 2002 -- the date of receipt of his petition to 
reopen his claim.



4.	Some of the evidence used to grant the veteran's claim was 
his military personnel records, and those records existed at 
the time of the initial August 1994 RO decision denying his 
claim for service connection for respiratory disability, 
but were not obtained for consideration of his possible 
entitlement and, if they had been, would have provided 
essential support for an award of the benefit sought.


CONCLUSION OF LAW

The criteria are met for an earlier effective date of 
September 14, 1993, for the grant of service connection for 
asbestosis.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107(b), 
5110 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.156(c), 
3.159, 3.303, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).



The Board is granting an earlier effective date of September 
14, 1993, when the veteran initially filed a claim for 
service connection for respiratory disability.  That is the 
date he has indicated he wants his award retroactive to, so a 
complete grant of the requested benefit.  Consequently, there 
is no need to determine whether there has been compliance 
with the VCAA's duty to notify and assist provisions, 
inasmuch as even if there has not been, this is merely 
inconsequential and therefore, at most, only harmless error.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  See, too, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2004), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 
Vet. App. 537 (2006).

There is likewise no need for consideration of whether there 
has been sufficient VCAA notice to comply with the decision 
of the U. S. Court of Appeals for Veterans Claims (Court) in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts,                          
those five elements are:  (1) veteran's status; (2) existence 
of a disability; (3) connection between military service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  Upon receipt of an application for 
"service connection" (including a claim for an earlier 
effective date for an already service-connected disability) 
VA must review the information and evidence presented 
with the claim and provide the veteran notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  The Dingess/Hartman holding went on to indicate 
this includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

It warrants mentioning at this point only that, while there 
is no record of specific correspondence or other 
documentation in the file informing the veteran of the recent 
holding in the Dingess/Hartman decision, once the file is 
returned to the RO to effectuate the award of benefits in 
this decision, the RO, in turn, will then have the 
opportunity to address any notice defect regarding the 
downstream disability rating and effective date elements of 
the claim.  Hence, going ahead and granting an earlier 
effective date to initiate this process is nonprejudicial.  
See Bernard, 4 Vet. App. at 384 (if the Board addresses an 
issue not first considered by the RO, the Board must discuss 
whether this is prejudicial to the veteran).

Governing Law and Regulations

Service connection may be granted for current disability 
resulting from a disease or an injury incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).  

Under VA law, the guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth at 38 U.S.C.A. § 5110 (West 2002)          and 38 
C.F.R. § 3.400 (2006).  Except as otherwise provided, the 
effective date of an evaluation and an award of compensation 
benefits that is based on an original claim, claim reopened 
after a final disallowance, or claim for increase will be 
the date the claim was received or the date entitlement 
arose, whichever is later.        See 38 C.F.R. § 3.400.  

The specific provision for the assignment of an effective 
date for an award of compensation benefits following the 
grant of an original claim for service connection, is that 
the effective date will be the day following separation from 
active service or date entitlement arose if the claim is 
received within one year after separation from service -- 
otherwise, the date of receipt of claim, or            date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(b)(2)(i).      

Where, however, there has been an award of service-connected 
compensation benefits following the presentation of new and 
material evidence that warrants the reopening of a previous 
final disallowance, the appropriate effective date is that of 
the date of receipt of the new claim (i.e., the petition to 
reopen that was ultimately granted), or date entitlement 
arose, whichever is later.  See 38 C.F.R. §§ 3.400(r), 
(q)(1)(ii).  

There is an exception to this general rule, though.  In the 
limited instance in which the new and material evidence 
received comprises a supplemental report from the service 
department, in accordance with 38 C.F.R. § 3.156(c), the 
former decision (representing the denial of that claim) may 
be reconsidered de novo on the merits.  This regulation has 
recently been revised effective October 6, 2006, pursuant to 
which the essential substance of it did not change, although 
further clarification was set forth as to the conditions 
under which it applied.  See 71 Fed. Reg. 52457 (Sept. 7, 
2006), to be codified later at 38 C.F.R. § 3.156(c).  

According to the revised regulation, where at any time after 
VA issues a decision on an original claim, VA receives 
relevant service records that existed and had not been 
associated with the claims file when it first decided the 
claim, VA will reconsider the claim on its merits.  Such 
records include (i) service records that are related to a 
claimed in-service event, injury, or disease, regardless of 
whether such records mention the veteran by name; (ii) 
additional service records forwarded by the Department of  
Defense or the service department to VA any time after VA's 
original request for service records; and (iii) declassified 
records that could not have been obtained because the records 
were classified when VA decided the claim.  

This provision does not apply to records that VA could not 
have obtained when deciding the claim because they did not 
exist when VA decided it, or because the claimant failed to 
provide sufficient information for VA to identify and obtain 
them for an official source.  An award made based all, or in 
part, on the newly received service department records is 
effective on the date entitlement arose or the date VA 
received the previously decided claim, whichever is later, or 
such other date as may be authorized by the general 
provisions of 38 C.F.R. § 3.156 (concerning petitions to 
reopen based on new and material evidence) applicable to a 
previously decided claim.  Also, where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly, except as it may be affected by 
the filing date of the original claim.  See 38 C.F.R. § 
3.156(c) (effective as of October 6, 2006).

Recently, the Court has also issued Rudd v. Nicholson, 20 
Vet. App. 296 (2006), providing significant new legal 
precedent with regard to the adjudication of claims for an 
earlier effective date for a VA benefit already granted, 
where there is of record a prior final RO or Board decision 
which considered and denied a claim for that identical 
benefit.  In Rudd, the claimant sought earlier effective 
dates for the award of service connection for various 
disabilities, and an increased rating for a low back 
disability.  In a previous March 1995 rating decision, the RO 
had increased to 60 percent the rating for a low-back 
condition and awarded service connection for a 
gastrointestinal disability -- both effective from 
December 14, 1994.  Also, an August 1997 Board decision had 
awarded service connection for bipolar disorder; and the RO, 
in a September 1997 decision implementing that decision, 
assigned an effective date of November 1, 1994.  Each of 
those decisions had become final and binding on the veteran 
(absent having initiated the appellate process upon 
notification of them), at the time he filed his earlier 
effective date claims in 1999.  

The Court further indicated that, under the established law, 
there were only two available means by which in pursuing his 
earlier effective date claims the veteran could attempt to 
overcome the finality of the previous March 1995 and 
September 1997 RO decisions that had assigned the effective 
dates in question -- through a request for revision of those 
decisions based on an allegation of clear and unmistakable 
error (CUE), or claim to reopen them based upon new and 
material evidence.  Of those two, since the proper effective 
date for an award based on a claim to reopen cannot be 
earlier than the date that claim was received, only a request 
for revision of the former decisions premised on CUE could 
result in the assignment of an earlier effective date.  
However, in that case, the veteran had not argued at any 
point that his request for an earlier effective date should 
be construed as a motion to revise based on CUE.  The Court 
concluded that the only remaining possibility was that the 
veteran's claims each were to be processed as a 
"freestanding claim" for earlier effective dates -- but 
such a possibility would vitiate the rule of finality, as it 
applied to the previous March 1995 and September 1997 RO 
decisions.  Since this did not raise a proper claim for the 
earlier effective date sought, the Court determined there was 
no basis for consideration of the veteran's effective date 
claims on the merits, and that the claims therefore must be 
dismissed.

Analysis

Here, although it was not until the October 2003 decision 
that the RO considered the veteran's military personnel 
records, this service department evidence was readily 
available (albeit not actually on file) when the RO earlier 
denied his claim in August 1994.  And had the RO considered 
this evidence back then, when initially adjudicating his 
claim, it is very likely his claim would have been granted 
rather than denied.  So there is a tenable basis for 
assigning an earlier effective date of September 14, 1993, 
for the grant of service connection for his respiratory 
disability (asbestosis, in particular) because that was when 
he initially filed this claim and the requested benefit would 
have been awarded had his military personnel records been 
obtained and considered, as required.  38 C.F.R. § 3.156(c).

The relevant history of the consideration of the claim for 
service connection for a respiratory disorder, and which the 
veteran recently identified specifically as "asbestosis" in 
attempting to reopen his claim, involves the August 1994 RO 
rating decision which simultaneously denied several claims 
for service connection for a respiratory infection, asthma, 
bronchitis and pulmonary fibrosis with emphysema.  In its 
discussion of the justification for its denial for these 
claims, the RO indicated that service medical records (SMRs) 
were generally unremarkable for pulmonary problems, except 
for treatment for lobar pneumonia in October 1946 and 
February 1947, believed to be a temporary condition that 
resolved with treatment, and without permanent residual 
disability on separation.  Also considered was that a 
November 1993 VA medical examination had resulted in a 
diagnosis of COPD, with some bronchodilator reversibility.  
It was further observed the veteran apparently had a history 
of heavy cigarette smoking that stopped in 1991, which had 
not been shown to have a relationship to his military 
service, as a potential factor weighing against his claims.  
(It briefly merits observation though that his original claim 
was filed in September 1993, prior to the June 9, 1998 date 
of enactment of the legal provisions expressly precluding 
service connection on the basis of injury or disease 
attributable to the use of tobacco products during service 
(currently found at 38 U.S.C.A. § 1103; 38 C.F.R. § 
3.300(a)).

Following issuance of the RO's August 1994 rating decision, 
the veteran was notified of that determination in 
correspondence dated in October 2004 and apprised of his 
procedural and appellate rights.  But he did not respond by 
filing a notice of disagreement (NOD) with that decision -- 
the first step in perfecting an appeal to the Board.  
38 C.F.R. § 20.200.  Hence, that August 1994 rating decision 
became final and binding on him based on the evidence then of 
record.  See U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.200, 20.201 (2006).  

The next correspondence significant to the veteran's claim 
for compensation benefits was received from him at the RO in 
July 2002, through which he alleged that his diagnosis of 
COPD with a heavy component of emphysema and asbestosis 
should have clearly been service connected.  He argued the 
prior August 1994 RO decision was incorrect in denying 
compensation for these claimed condition(s).  A subsequent 
statement received on December 30, 2002 clarified that he 
requested entitlement to a respiratory disorder primarily 
based upon described instances of asbestos exposure.  The RO 
regarded this additional statement as a petition to reopen 
his claim for service connection for COPD with emphysema.  To 
the extent the former August 1994 decision had adjudicated 
claims for substantially similar disorders, if not precisely 
COPD, the RO's characterization of the above December 2002 
correspondence as a petition to reopen the earlier decision 
based on new and material evidence was appropriate.  
38 C.F.R. § 3.156.

Then in the October 2003 rating decision the RO determined 
the veteran's claim should be reopened and readjudicated on 
the merits, after which the RO granted service connection for 
asbestosis with an initial 100 percent rating retroactively 
effective from December 30, 2002.  It was explained that 
recently obtained service personnel records had indicated he 
likely was exposed to asbestos while on active duty, 
including reports showing he was an electronics technician 
during his service in the Navy.  

On consideration of these records and additional medical 
evidence which helped demonstrate a linkage between asbestos 
exposure and post-service respiratory symptoms, it was 
determined that service connection for the disorder claimed 
was warranted.  The effective date of service connection was 
according to the  December 2002 correspondence adjudicated as 
a petition to reopen -- although there is arguably a July 
2002 statement that could just as well support an 
earlier effective date if the issue was limited to the 
reopening his claim, rather than here involving the 
circumstances of the original denial of his claim several 
years earlier.

The current claim for an earlier effective date, following 
the grant of service connection, raises the question of 
whether evidence obtained since the original denial, namely 
the service personnel records reasonably accessible then, 
would have had any significance to the disposition of the 
claim at that time.  As a general matter, however, where 
there is already a final adverse decision of record,              
the claimant seeking an earlier effective date cannot 
circumvent the finality of that decision without having set 
forth a valid claim of clear and unmistakable error (CUE) in 
that decision; this would otherwise raise a "freestanding 
claim" for an earlier effective date, irrespective of the 
earlier decision.  See Rudd v. Nicholson,  20 Vet. App. 296 
(2006).  Here, there is an indication the veteran at one 
point has advanced the theory of entitlement based on CUE, 
since during the November 2005 Board hearing he and his 
representative alleged a serious error in the earlier August 
1994 decision in that it relied on a deficient compensation 
and pension examination.  This statement, if found to 
represent a valid CUE pleading,   in and of itself would not 
appear to constitute CUE on the grounds stated.               
See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2003) (en 
banc) (even a breach of the duty to assist does not vitiate 
the finality of an RO decision and, moreover, cannot 
constitute CUE).



In any event, the present claim is being considered on an 
alternate ground from CUE of reconsideration due to newly 
obtained service records -- which is similar, if not 
identical to, receipt of new and material evidence, except 
that it involves evidence constructively available as of the 
original denial (and provided under the same general 
subsection at 38 C.F.R. § 3.156).   

The service department records in question which 
substantively add to the overall evidence of record 
presumably available in 1994 confirm the veteran had a 
temporary three-month assignment with a reserve component of 
the Navy located in a New Jersey military base in 1951, 
consistent with his assertions that he served for the stated 
period of time at a shipyard assisting with the 
decommissioning of a ship, where he was exposed to asbestos.  
These records, in more detail, substantiate this duty 
assignment and show that by the end of his assignment he also 
had completed a military course in the maintenance of ships 
kept in inactive status.  His records, in addition to the 
above period while in the Navy, reflect an occupational 
specialty of an electronics technician.  While none of the 
reports directly identify exposure to asbestos, they 
nonetheless present circumstances under which this may have 
occurred -- particularly the evidence of having been 
stationed at or near a shipyard, consistent with his 
assertions.  See VA Adjudication Procedure Manual              
M21-1 MR, Part IV, Subpart ii, Chapter 2, section C, 9(a) 
(providing a non-exclusive list of occupations that have 
higher incidents of asbestos exposure, including having 
worked in shipyards).  See also, Dyment v. West, 13 Vet. App. 
141, 145 (1999) (M21-1 guidelines for which substantial 
portions have been updated at M21-1 MR manual) do not create 
a new presumption or basis of entitlement to benefits, but 
set forth a process for VA to follow where asbestos exposure 
creates a possible nexus between a current disability and 
service).

In the context of his original claim, the veteran's November 
1993 VA respiratory examination indicates his report that he 
had a substantial though relatively brief three-month 
asbestos exposure while at a dry dock in 1951, and the 
examiner later stated that he suspected asbestos exposure as 
a factor in the veteran's then current illness.  As a result, 
there was sufficient justification to acquire his personnel 
file to attempt to verify any harmful exposure to asbestos, 
even if his complete SMRs already had been obtained.  

The remaining evidence then of record further substantiates 
that had asbestos exposure been confirmed, there was a basis 
for awarding service connection for a respiratory disorder, 
when resolving any reasonable doubt in the veteran's favor on 
whether there existed a causal relationship between a current 
condition and asbestos exposure.  The report of the above 
November 1993 medical examination indicates the conclusion, 
following physical examination and review of his SMRs, that 
he then had the condition of fibrosis of the right middle and 
right lower lobes with bullous formation, with three 
possibilities as the most likely causes:  1) his old episode 
of pneumonia in service, which had led to post-pneumonic 
bronchietical fibrotic change; 2) significant asbestos 
exposure that caused fibrosis; 3) tuberculosis from the past.  
Also stated was that, in addition to fibrotic disease, he 
appeared to have obstructive airways disease similar to COPD, 
with some bronchodilator reversibility.  While there is also 
evidence of tobacco use until 1991 that could have 
potentially impacted a current condition, the November 1993 
examiner had the opportunity to consider this and did not 
identify it as a contributing cause to a respiratory 
disorder. 

Based on these examination findings, without confirmed 
asbestos exposure, it could be determined that at least one 
suspected cause of a pulmonary disorder was of service 
origin, the veteran's documented episode of pneumonia.  Given 
the necessary substantiation received of such exposure in 
service, two out of three of the identified causative factors 
are supported by the record.  So the medical evidence 
considered as a whole demonstrates that more likely than not 
his respiratory disorders that manifested post-service are 
attributable to incidents of                   military 
service.  See 38 C.F.R. § 3.303(d).  See too, Hickson v. 
West, 12 Vet. App. 247, 253 (1999) (medical nexus requirement 
for service connection consists of a link between current 
disability and identifiable in-service disease or injury); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998), 
citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).



As such, the veteran's service personnel file having been 
initially received in 2003, was also of direct relevance to 
the claim during the original adjudication of it in August 
1994, warranting reconsideration of the decision on a de novo 
basis, and furthermore, would have supported a grant of the 
benefit sought as of that time.                 It follows 
that the proper effective date is either the date entitlement 
arose, or of receipt of the September 14, 1993 original 
claim.  While as a matter of fact entitlement was not fully 
established until the issuance of the November 1993 
VA medical opinion (assuming personnel records were also then 
obtained), given that the date of claim preceded the 
examination by only two months, an effective date of service 
connection based on the date of claim can reasonably be 
assigned.  

Accordingly, an earlier effective date of September 14, 1993, 
is awarded for the grant of service connection for asbestosis 
since that was the date of receipt of the veteran's initial 
claim for that condition.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

An earlier effective date of September 14, 1993, is granted 
for the award of service connection for asbestosis.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


